Citation Nr: 1109803	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to January 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2007 by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO).

A videoconference hearing before the undersigned Veterans Law Judge was held in December 2008.  A transcript of the hearing has been associated with the claims file.

In September 2009, the Board remanded this matter for further development on the issue of entitlement to service connection for depression.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes the issue of entitlement to service connection for a bilateral knee disability was also remanded in September 2009 for further development.  Thereafter, a September 2010 rating decision by the Appeal Management Center in Washington, D.C., granted the claim of entitlement to service connection for the bilateral kidney disease.  Therefore, this issue is no longer on appeal.

The Board notes that the record raises a claim of entitlement to a total rating for compensation purposes based on individual unemployability.  This is referred to the RO for appropriate action.  

The issue of entitlement to service connection for a right foot disability is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's currently diagnosed depression is the result of a disease or injury in active duty service, or related to his service-connected disabilities.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by the Veteran's active duty service or his service-connected disabilities.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes service treatment records and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim, and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

In March 2007, the agency of original jurisdiction (AOJ) provided the notice required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2007 letter also included the information as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted by Dingess.

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as attempting to obtain military personnel records, obtaining medical records and providing VA examinations.  Consequently, the duty to notify and assist has been met.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

The Veteran contends that as a result of his physical disabilities and pain, many of which are service-connected, he has become "more and more depressed."  The Veteran stated he is currently being treated with medication for depression.  See Claim, dated January 2007.

According to the Veteran's service treatment records, there is no indication of complaints or treatment for depression.  

Turning to the post-service evidence of record, the Veteran's VA outpatient treatment records reflect that he was diagnosed with depression in April 2007, after being screened for same in March 2007.  It is noted at the time that he experienced a difficult family history and the loss of his brother and close friend.  The Veteran stated he was medically discharged from his military service due to a fall during service.  VA treatment records from July 2008 to September 2010 report extensive treatment for depression, and was variously diagnosed with a major depressive disorder and dysthymia.  Psychosocial and environmental problems included family hardship, financial problems, and an inability to cope with childhood traumas.  The Veteran reported difficulty dealing with the pain in his back and bilateral knees.  There was no indication the Veteran's depression is the result of his military service or his service connected disabilities. 

In September 2009, the Board remanded the Veteran's claim for further development.  Specifically, the Board instructed a VA examination be conducted to an examination to determine the etiology of his depression.  See Board remand, dated September 2009.

Subsequently, the Veteran underwent a VA examination in October 2009.  A physical examination reported the Veteran's psychomotor activity was unremarkable and his speech was clear.  He was cooperative, had appropriate affect, was euthymic to very mildly dysphoric, was oriented to person, place and time, thought process and content was unremarkable, good judgment and no evidence of delusions.  There were no presence of homicidal or suicidal thoughts and he had good impulse control.  The Veteran reported he was unemployed due to "not being qualified."  The VA examiner determined his unemployment was not the result of his mental disorder.

Upon physical examination and a review of the medical evidence, the VA examiner opined "[i]t is unlikely (less likely than not) that [the] [V]eteran's depression was incurred in service.  The [V]eteran told this examiner that his depression started in his late 30s (age)  This would have been a number of years after he was in the service.  He stated he cannot say any reason why his depression started."  Furthermore, the VA examiner opined, "the [V]eteran's depression is not likely (less likely than not) etiologically related to his service connected disabilities, including his service-connected low back disability." 

In addition, the Veteran's wife, D. C., submitted a letter in October 2010 stating that the Veteran has been depressed for years.  He stated he wanted to remain in the military but "falling out of that window" destroyed his life and his military career.  The Veteran's wife stated that when she and the Veteran started their relationship he was nervous and irritable.  She stated his physical pain led to increased depression as he is unable to work.  Specifically, pain in his spine, which led to pain in his legs, knees, and feet has led to his depression.  See letter from D.C., dated October 2010.

While the evidence indicates that the Veteran has been diagnosed with depression, the Board finds that service connection is not warranted, however, because the evidence does not medically indicate that the Veteran's depression is related to service or his service-connected disabilities.  Significantly, in October 2009, the VA examiner provided a negative nexus opinion

The Veteran has been accorded ample opportunity to secure and present medical nexus evidence in his favor.  He did not do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].

To the extent that the Veteran, and the statement from his wife, contend that a medical relationship exists between his diagnosed mental disabilities and his military service, any such statements offered in support of the appellant's claim do not constitute competent medical evidence and cannot be accepted by the Board.  It is well settled that laypersons without medical training, such as the appellant, are not competent to comment on medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

The Board further finds against the Veteran's claim based on continuity of symptomatology.  As was noted above, depression was not diagnosed in service, and was not initially diagnosed until about two decades after service.  In the interim, there were no complaints of, or treatment for, depression.  Supporting medical evidence of continuity of symptomatology is required.  See Voerth v. West, 13 Vet. App. 117, 120-121 (1999) [there must be medical evidence on file demonstrating a relationship between a veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a layperson's observation is competent].  Such evidence is lacking in this case.  Significantly, the medical evidence of record indicates no manifestation of any depressive symptomatology for years following service.  Indeed, no post-service treatment records in the Veteran's claims file demonstrate treatment for depression at any time prior to 2007.  

There is no competent medical evidence of depression for approximately 20 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider a veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  Accordingly, service connection may not be established via continuity of symptomatology for either issue under 38 C.F.R. § 3.303(b).

After consideration of the entire record and the relevant law, the Board finds that the Veteran's depression is not related to his military service or his service connected disabilities, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of depression and service.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for depression is denied.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

At a December 2008 Board Hearing, the Veteran testified that in January 1985 he fell from a second story of a building during service while stationed in Germany. The Veteran sustained injury to his back, hand, and lower extremities.  He reported  the pain in his right foot started approximately seven years ago.  See Board hearing transcript, dated December 2008.  The Veteran claims his right foot disability is related to this incident or is secondary to his knee disability.  

In September 2009, the Board remanded this matter for a VA examination to determine whether the Veteran's right foot condition was related to service or secondarily to his service connected disabilities, namely his low back disability.  

The Veteran has subsequently been service connected for his bilateral knee disabilities in a September 2010 rating decision.  In addition, the Veteran underwent a VA examination in November 2009 where, upon examination and review of the claims file, the VA examiner provided an opinion on whether the Veteran's right foot condition was related to service and his low back disability.  However, an opinion on whether the Veteran's right foot is related to his (now service-connected) bilateral knee disability is absent.

Accordingly, the case is REMANDED for the following action:

1. The AMC must request an opinion from the same VA examiner who conducted the November 2009 examination, (or if unavailable, to another appropriate VA reviewer).  

In an addendum, the examiner should render an opinion as to whether any current right foot condition is at least as likely as not related to (or was aggravated by) the Veteran's service-connected bilateral knee disability.  

The claims file should be provided to the examiner and such should be acknowledged.  Rationale for the opinion rendered should be provided.  If the examiner determines that a new examination is required, or the same examiner is not available, a new comprehensive examination must be conducted.

2. After completion of the above, the claim should be readjudicated, with consideration given to any new evidence and all appropriate laws and regulations.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


